Citation Nr: 1438987	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability), as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Portland, Oregon.  

In a March 2013 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In February 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the matter for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes providing an examination and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in this regard.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be granted on a "secondary" basis.  This means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  This includes an award of benefits where it is determined that the nonservice-connected condition was caused by the service-connected condition or where it is determined that the nonservice-connected condition was aggravated by the service connected condition.  Id.  Aggravation and causation are not interchangeable words in this context and treating them as such is problematic.  

Initially, the Veteran contended that his service-connected left knee disability caused his left knee to buckle in April 2007, leading to a left thigh contusion and superficial nerve dysesthesias.  

In September 2011, the Board remanded this issue to provide the Veteran with an examination and obtain a medical opinion.  The Board directed, in pertinent part, as follows:  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left hip arthritis was either caused or chronically aggravated by his service-connected left knee disability in April 2007.  For the purpose of this opinion, the examiner is to assume that the Veteran's service-connected left knee disability caused his left knee to go out and caused the trencher he was using 'to jeer up and hit him in his upper thigh.  

Of record, is the report of a VA examination with an entry date in December 2011.  In that report, the examiner provided the following opinion:  

With currently available information his left hip arthritis is less likely than not caused or aggrevated (sic) by his SC left knee disability, or by trencher hit him on thigh in Apr 2007.  He already had established DJD of left hip 7/2007, less likely than not secondary to an injury April 2007, and more likely than not secondary to degenerative changes established before April 2007.

In a July 2012 Remand, the Board stated that the December 2011 opinion was inadequate.  The Board explained that while the opinion included aggravation, the rationale did not address aggravation at all.  

Finding the December 2011 opinion inadequate, the Board remanded the case for another opinion.  In doing so, the Board stated that a specific rationale regarding aggravation must be provided.  

Pursuant to that July 2012 Board Remand, VA provided a relevant examination and obtained a relevant expert opinion in August 2012.  The August 2012 examiner provided an opinion as follows:  

With currently available information, veteran's Apr 2007 injury less likely than not aggrevated (sic) left hip DJD beyond natural progression.  No joint trauma in April 2007 was identified.  His diagnosis was "Left Thigh Contusion and superficial nerve dysesthesias" Left hip arthritis more likely than not preceded his injury April 2007.

As stated in the INTRODUCTION of the instant document, the Board again denied the appeal in a March 2013 decision that the Veteran appealed to the Court and the Court vacated and remanded to the Board after granting the JMR.  

Notwithstanding the Board's remand of this case, the Parties to the JMR agreed that the August 2012 examination was inadequate and that VA must provide an "adequate" one.  The Parties agreed that "the VA medical expert provided an insufficient rationale that the current left lower extremity disability was not aggravated by a service-connected left knee disability merely because there was no joint trauma."  The Parties also concluded "the examiner did not provide a 'specific rationale,' as directed by the July 2012 Board remand order, thereby failing to comply with the July 2012 Board's remand instructions."  

It is unclear how the Board could have determined that the examiner's statement - that a joint disability was not aggravated by an injury because the injury was not to the joint - was an "inadequate" rationale, as to arthritis, without impermissibly injecting its own unsubstantiated medical opinion against the medical opinion of the examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It appears that for the Board to have made such a determination would have required it to disagree with the substance of an expert opinion.  

It is also unclear how the opinion that specifically provided a rationale with regard to aggravation was "inadequate" for failure to provide a specific rationale.  

In a recent case, the Court has provided the following guidance as to JMRs:  

A joint motion for remand, when drafted properly, identifies the essential, undisputed facts necessary for the adjudication of the claim; the relief sought; and most importantly, clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency. . . . It is the parties' responsibility to "enumerate [ ] clear and specific instructions to the Board" in the drafting of a joint motion for remand

Carter v. Shinseki, 26 Vet. App. 534, 541 (2014).  

In this case, it is unclear what an "adequate" medical opinion would be.  The Board must try to determine precisely what it must instruct the examiner to do so as to avoid not providing a specific rationale as to aggravation and what it must instruct the examiner to do so as to avoid the problem of a rationale based "merely on the lack of a joint injury" (in this regard, the fact that the Veteran lacked a joint injury would appear to be significant in this case) when determining if a hip disorder was aggravated by the event in April 2007.  

The Board has written its directives to the AOJ in a manner that reflects its best understanding as to how to comply with the terms of the JMR in this regard.  It has assumed that the language "[l]eft hip arthritis more likely than not preceded his injury April 2007" was viewed by the Parties as causing a lack of compliance with the "specific rationale" requirement of the July 2012 Remand because it could be argued that this statement goes to causation, but this is not clear.  

It has also assumed that the Parties viewed the examiner's language that the current left lower extremity disability was not aggravated by a service-connected left knee disability merely because there was no joint trauma as too limiting.  This assumption is based on the Parties choice to refer to a "left lower extremity disability" in their discussion about this issue rather than to consistently refer to "left hip arthritis."  This is again not clear.    

Based these assumptions, and lacking more specificity in the JMR, the Board has endeavored to comply with the terms of the JMR as to the above.  

The Parties also agreed that the record suggests a relationship between the service-connected left knee and current left hip condition independent of the April 2007 injury.   The Parties pointed to December 2007 VA treatment notes that when Appellant's left knee gives out, "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left thigh and hip as well as the low back."  The Parties also pointed to a December 2006 outpatient treatment record, in which the Veteran reported that his "left knee is causing cramps in hip/other leg/back pain."  Ultimately, the Parties agreed that a remand was also necessary for the Board to additionally consider a theory of entitlement to service connection for any current left lower extremity disability due to a service-connected left knee disability, not limited as due to the April 2007 injury.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate examination by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to review the text of this Remand as well as the February 2014 joint motion for remand, both of which are associated with the claims file.  The examiner must independently address each of the four opinions (a), (b), (c), (d), below.  These requests are written this way to avoid a repeat of the "inadequacies" of previous VA examinations in this case (as cited by the JMR), as determined in the February 2014 joint motion for remand.  The examiner must accept as fact that the April 2007 injury was caused by the Veteran's service-connected left knee disability.  The examiner must accomplish the following:  

(a)  Identify any left lower extremity chronic disorder, in addition to left hip arthritis, that the Veteran has had at any time from 2006 to the present.  

(b)  Provide an expert medical opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that any identified left lower extremity chronic disorder, including left hip arthritis, was caused by his service-connected left knee disability - either by the April 2007 injury or otherwise.  A rationale must be provided for any conclusion reached.  

The examiner must address the significance, as to her or his opinion, of December 2007 VA treatment notes that when the Veteran's left knee gives out, "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left thigh and hip as well as the low back;" and a December 2006 outpatient treatment record, in which the Veteran reported that his "left knee is causing cramps in hip/other leg/back pain."  

(b)  Provide an expert medical opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that the Veteran's left hip arthritis or any other identified lower extremity chronic disorder was aggravated, i.e. chronically worsened, by the April 2007 injury or otherwise aggravated, i.e. chronically worsened, by the Veteran's service-connected left knee disability.  The examiner must provide a specific rationale regarding aggravation.  By this, the Board means a rationale addressing only aggravation, not whether his injury sustained in April 2007 or his service-connected left knee disability otherwise caused any condition.  That the Veteran had left hip arthritis prior to the April 2007 is not a rationale for determining whether it is at least a likely as not (a 50 percent or greater probability) that the arthritis was aggravated by the injury in April 2007.  The examiner must address the significance, as to her or his opinion, of December 2007 VA treatment notes that when his left knee gives out, "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left thigh and hip as well as the low back" and a December 2006 outpatient treatment record, in which the Veteran reported that his "left knee is causing cramps in hip/other leg/back pain."  

2.  This is a complex case back from the Veterans Court.  The AOJ must review the examination report in light of the explanation in the body of this Remand and in light of the February 2014 joint motion for remand.  If the opinions provided are not in compliance with the Board's directives, the AOJ must return the case to the examiner for correction.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



